DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 08/04/2022: Claims 21-40 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 21-24, 27-32, 34-38, and 40 under 35 U.S.C. 103 as being unpatentable over Mather et al (US 2011/0074406 A1, cited in IDS, hereinafter referred to as Mather) in view of Coehoorn (US 6,384,600 B1, heretofore referred to as Coehoorn) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, a new rejection has been formed in view of Shimazawa et al (US 2009/0073616 A1, cited in IDS, hereinafter "Shimazawa").
Applicant's arguments regarding the rejection of claims 25, 33, and 39 under 35 U.S.C. 103 as being unpatentable over Mather in view of Coehoorn in view of Mather et al. (US 2010/0213933 A1, cited in IDS, hereinafter "Mather 2") have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, a new rejection has been formed in view of Shimazawa.
Applicant's arguments regarding the rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Mather in view of Coehoorn in view of Cheng et al (US 5,508,868, cited in IDS, hereinafter "Cheng") in view of Shimazawa have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, a new rejection has been formed in view of Shimazawa.

Non-Statutory Double Patenting Rejection
Applicant’s arguments regarding the rejection to claims 21-40 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, specifically, it is unclear to determine whether the limitation “a first ferromagnetic layer” (line 4 of claim 21) refers to the limitation “a first ferromagnetic layer of a first magnetoresistance sense element” (lines 6-7 of claim 21), or refers to the limitation “a first ferromagnetic layer of a second magnetoresistance sense element” (lines 7-8 of claim 21), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.
Furthermore, claims 22-34 are also rejected because they further limit and depend on claim 21.
Regarding claim 35, specifically, it is unclear to determine whether the limitation “a first common ferromagnetic layer” (line 14 of claim 35) refers to the limitation “a first ferromagnetic layer of a first magnetoresistance sense element” (lines 6-7 of claim 35), or refers to the limitation “a first ferromagnetic layer of a second magnetoresistance sense element” (lines 7-8 of claim 35), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.
Furthermore, claims 36-37 are also rejected because they further limit and depend on claim 35.
Claim 21 further recites the limitation "the third ferromagnetic layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 27-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Coehoorn in further view of Shimazawa.

Regarding claim 21, Mather teaches a magnetic field sensor (Mather; a magnetic field sensor 100; figure 1, paragraph [0024]), comprising: a plurality of magnetoresistance sense elements coupled together as a first circuit to sense a magnetic field (Mather; Mather discloses a plurality of magnetoresistance sense elements 122-125, coupled together in a bridge 121 configuration (first circuit) forming sensor 121 to sense a magnetic field; figure 1, paragraph [0024]), wherein each magnetoresistance sense element of the plurality of magnetoresistance sense elements includes a first ferromagnetic layer and a second ferromagnetic layer separated by an insulating barrier layer (Mather; Mather discloses each of the pinned layers 126-129 of the sense elements 122-125 may be formed with an upper ferromagnetic layer/single ferromagnetic, i.e. the first ferromagnetic layer, and a lower anti-ferromagnetic layer/underlying anti-ferromagnetic pining layer, i.e. the second ferromagnetic layer, separated by an insulating tunneling dielectric layer; paragraph [0027]); and wherein the first magnetoresistance sense element and a third magnetoresistance sense element of the plurality of magnetoresistance sense elements share a common second ferromagnetic layer (Mather; the sense element 122 and a sense element 123 (second magnetoresistance sense element) may be formed with the lower anti-ferromagnetic layer including a reference layer (common second ferromagnetic layer); paragraphs [0022, 0027]).
Mather is silent on wherein the first magnetoresistance sense element and a third magnetoresistance sense element of the plurality of magnetoresistance sense elements share a common second ferromagnetic layer such that a first portion of the common second ferromagnetic layer is above or below the first ferromagnetic layer of the first magnetoresistance sense element and a second portion of the common second ferromagnetic layer is above or below the first ferromagnetic layer of the third magnetoresistance sense element.
Coehoorn teaches wherein the first magnetoresistance sense element (Coehoorn; Fig 3, Element B) and a third magnetoresistance sense element (Coehoorn; Fig 3, Element C) of the plurality of magnetoresistance sense elements share a common second ferromagnetic layer (Coehoorn; Fig 3, Element F1-l) such that a first portion of the common second ferromagnetic laver is above or below the first ferromagnetic laver of the first magnetoresistance sense element (Coehoorn; Col 3, Lines 54-62; Coehoorn teaches the sensors are formed on top of the common layer) and a second portion of the common third ferromagnetic laver is above or below the first ferromagnetic layer of the second magnetoresistance sense element (Coehoorn; Col 3, Lines 54-62; Coehoorn teaches the sensors are formed on top of the common layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the magnetic field sensor of Mather, to with the position of the shared magnetic layer, in order to provide the advantage of easy definition of the fixed magnetization direction of the counter electrode (Coehoorn; Col 1, Lines 54-62).
The combination of Mather and Coehoorn fail to disclose a conductive line coupling a first ferromagnetic layer of first magnetoresistance sense element and a first ferromagnetic layer of second magnetoresistance sense element.
Shimazawa further discloses a conductive line (Shimazawa; Fig 1, Element 140) coupling a first ferromagnetic layer of first magnetoresistance sense element (Shimazawa; Fig 1, Element upper 150) and a first ferromagnetic layer of second magnetoresistance sense element (Shimazawa; Fig 1, Element lower 150 and Par 0047; Shimazawa teaches a coupling layer between the sense elements). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensor of Mather and Cooehoorn, to provide the coupling, as taught by Shimazawa, in order to provide the advantage of increased sensing density (Shimazawa; Par 0058).

Regarding claim 22, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising: at least one flux guide located between the first and second magnetoresistance sense elements (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the at least one flux guide is located above or below the first and second magnetoresistance sense elements (the guided magnetic flux including the flux guide 132 is located above the sense element 122 and the sense element 123 as shown; figure 2).

Regarding claim 23, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising a plurality of flux guides (Mather; the guided magnetic flux for sense element 122 includes flux guides 132, 136 (at least one flux guide includes a plurality of flux guides) as shown; figure 1), and wherein the plurality of flux guides are located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including flux guides 132, 137 are located above the sense elements 122 and the sense element 123 as shown; figure 2).

Regarding claim 24, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising: at least one flux guide located between the first and second magnetoresistance sense elements (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the at least one flux guide is located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including the flux guide 132 is located above the sense element 122 and the sense element 123 as shown; figure 2), and wherein the at least one flux guide includes a thin ferromagnetic material layer on both sides of the at least one flux guide (Mather; the guided magnetic flux of the sense element 122 with pinning layer 126 may have a upper ferromagnetic layer and a lower ferromagnetic layer and a flux guide 132, 136 on the right and left side of the sense element 122 (a thin ferromagnetic material layer on both sides of the at least one flux guide); figure 1, paragraphs [0024], [0027]).

Regarding claim 27, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising a plurality of flux guides (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the plurality of flux guides are located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including flux guides 132, 137 are located above the sense elements 122 and the sense element 123 as shown; figure 2), and wherein at least one flux guide of the plurality of flux guides is located symmetrically between the first and second magnetoresistance sense elements elements (Mather; the guided magnetic flux of sense elements 122, 123 are formed by flux guides 132, 133, 136, 137 such that the pair of flux guides 132, 136 and the pair of flux guides 133, 137 are placed symmetrically between each side of sense element 122, 123 as shown; figure 1).

Regarding claim 28, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising: at least one flux guide located between the first and second magnetoresistance sense elements (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the at least one flux guide is located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including flux guides 132, 137 are located above the sense elements 122 and the sense element 123 as shown; figure 2), and wherein the at least one flux guide is located relatively closer to the first magnetoresistance sense element than to the second magnetoresistance sense element (Mather; the guided magnetic flux including the flux guide 132 is located relatively closer to the sense element 122 as shown; figures 1-2).

Regarding claim 29, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising a plurality of flux guides (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the plurality of flux guides are located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including flux guides 132, 137 are located above the sense elements 122 and the sense element 123 as shown; figure 2), and wherein at least one flux guide of the plurality of flux guides includes a high permeability magnetic material (Mather; the flux guiding layer including the flux guides are formed with bit and digital lines cladded with a high permeability magnetic material; paragraph [0021]).

Regarding claim 30, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses wherein the first ferromagnetic layer of each magnetoresistance sense element includes a magnetization direction free to rotate in a magnetic field (Mather; the upper ferromagnetic layer of the pinning layers 126-129 include a magnetization direction can be aligned thereby free to rotate in a magnetic field; paragraphs [0025], [0027]), and wherein the second ferromagnetic layer of each magnetoresistance sense element includes a fixed magnetization direction (Mather; the underlying anti-ferromagnetic pinning layers 126-129 of the sense elements 122-124 include a fixed magnetization direction; paragraph [0027]).

Regarding claim 31, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses wherein the plurality of magnetoresistance sense elements includes one or more tunneling magnetoresistance sense elements, giant magnetoresistance sense elements, and/or anisotropic magnetoresistance sense elements (Mather; the sense elements 126-129 and the pinned layers 126-129 form a magnetic tunnel junction MTJ sensor (tunneling magnetoresistance sense elements); paragraph [0028]).

Regarding claim 32, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising: a second circuit comprising a plurality of current lines (Mather; the MT J device 141 and the MTJ device 142 are wired in a Wheatstone bridge (second circuit) comprising a plurality of lines including lines 145, 146, 148 (current lines); figures 1-2, paragraphs [0034]-[0035]), wherein each current line of the plurality of current lines is adjacent to, above, or below a corresponding magnetoresistance sense element of the plurality of magnetoresistance sense elements (Mather; each of the lines 145, 146, 148 is adjacent to a corresponding sense elements 122, 123 as shown; figures 2).

Regarding claim 34, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses further comprising: at least one flux guide located between the first and second magnetoresistance sense elements (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the at least one flux guide includes a first flux guide and a second flux guide (Mather; the guided magnetic flux including a flux guide 132 (first flux guide) and a flux guide 136 (second flux guide) as shown; figure 2, paragraph [0024]), wherein the first flux guide is located above the first and second magnetoresistance sense elements (Mather; the flux guide 132 is located above the sense elements 122, 123; figure 2, paragraph [0024]), and wherein the second flux guide is located below the first and second magnetoresistance sense elements (Mather; the flux guide 136 is located below the sense elements 122 and 123, figure 2, paragraph [0024]).

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Coehoorn in view of Shimazawa in view of Mather et al. (US 2010/0213933 A1, cited in IDS, hereinafter "Mather 2").
Regarding claim 25, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further discloses wherein, when a magnetic field is sensed by the plurality of magnetoresistance sense elements (Mather; a magnetic field is sensed by the sense elements 122-125; paragraph [0026]), an insulating barrier layer (the insulating tunneling dielectric layer; paragraph [0027]), a sense current flows through the first ferromagnetic layer, an insulating barrier layer, and the second ferromagnetic layer of a magnetoresistance sense element (Mather; the pinned layers 126-129 of the sense elements 122-125 may be formed lower anti-ferromagnetic layer/underlying anti-ferromagnetic pining layer; paragraph [0027]). 
Mather, Coehoorn, and Shimazawa fails to explicitly disclose wherein a direction of the sense current flow is perpendicular to the conductive line. 
Mather 2 further discloses wherein a direction of the sense current flow (Mather 2; a current (sense current) flows through the current carrying line 116 flows across each magnetic tunneling device 100 including the unpinned synthetic antiferromagnetic SAF (first ferromagnetic layer); figure
2, paragraphs [0018], [0023]) is perpendicular to the conductive line (Mather 2; a direction of the current 113, 115 is coming in and out of the page is perpendicular to the conductive line 118; figure 1, paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the magnetic field sensor of Mather, Coehoorn, and Shimazawa, to provide a sense current flows through the first ferromagnetic layer, and wherein a direction of the sense current flow is perpendicular to the conductive line, as taught by Mather 2, in order to provide the advantage of implementing a current to change the sensor response to an external magnetic field (Mather 2; paragraph [0015]).

Regarding claim 33, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21.  Mather further teaches further comprising: a second circuit comprising a plurality of current lines (Mather; the MT J device 141 and the MTJ device 142 are wired in a Wheatstone bridge (second circuit) comprising a plurality of lines including lines 145, 146, 148 (current lines); figures 1-2, paragraphs [0034]-[0035]), wherein each current line of the plurality of current lines is adjacent to, above, or below a corresponding magnetoresistance sense element of the plurality of magnetoresistance sense elements (Mather; each of the lines 145, 146, 148 is adjacent to a corresponding sense elements 122, 123 as shown; figures 2)
Mather, Coehoorn, and Shimazawa fails to explicitly disclose wherein at least one current line of the plurality of current lines is positioned at either a 45 degree cross angle or a 90 degree cross angle relative to a first ferromagnetic layer of a magnetoresistance sense element of the plurality of magnetoresistance sense elements. 
Mather 2 further discloses wherein at least one current line of the plurality of current lines is positioned at either a 45 degree cross angle or a 90 degree cross angle relative to a first ferromagnetic layer of a magnetoresistance sense element of the plurality of magnetoresistance sense elements (Mather 2; the two current lines will be positioned at a 45 degree angle (cross angle) relative to the unpinned synthetic antiferromagnetic SAF reference layer/reference layer (a first ferromagnetic layer of a magnetoresistance sense element of the plurality of magnetoresistance sense elements); paragraphs [0017]-[0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the line of Mather, Coehoorn, and Shimazawa, to provide wherein at least one current line of the plurality of current lines is positioned at a 45 degree cross angle relative to a first ferromagnetic layer of a magnetoresistance sense element of the plurality of magnetoresistance sense elements, as taught by Mather 2, in order to provide the advantage of a toggle current pulse to rotate the reference layer pining direction to align the magnetic field along the easy or hard axes of the sense layer (Mather 2; paragraph [0018]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Coehoorn in view of Shimazawa in further view of Cheng et al (US 5,508,868, cited in IDS, hereinafter "Cheng").
Regarding claim 26, the combination of Mather, Coehoorn, and Shimazawa teaches the magnetic field sensor of claim 21. Mather further teaches further comprising: at least one flux guide located between the first and second magnetoresistance sense elements (Mather; the sense elements 122-125 each include guided magnetic flux (at least one flux guide) formed by flux guides 132-139 where flux guides 132, 137 are located between the sense element 122 and the sense element 123 as shown; figures 1-2, paragraphs [0025-0026]), wherein the at least one flux guide is located above or below the first and second magnetoresistance sense elements (Mather; the guided magnetic flux including flux guides 132, 137 are located above the sense elements 122 and the sense element 123 as shown; figure 2). Shimazawa further discloses wherein a width of the at least one flux guide covers a whole width between the first and second magnetoresistance sense elements (Shimazawa; a width of the flux guide 160 covers a whole width between the upper shield layer 5 and the lower shield layer 3 of the magneto resistive effect device (first and second magnetoresistance sense elements) that function as electrodes for sensing current; figure 2, paragraphs [0048], [0057])
The combination of Mather, Coehoorn, and Shimazawa fails to disclose wherein the at least one flux guide is located symmetrically between the first and second magnetoresistance sense elements.
Cheng further discloses wherein the at least one flux guide is located symmetrically between the first and second magnetoresistance sense elements (Cheng; the upper portion of the flux guide 14 (at least one flux guide) is located symmetrically between the bases of MR sensors 10, 12 (first and second magnetoresistance sense elements); figure 1, column 3, lines 27-30). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the flux guide of Mather, to provide wherein the at least one flux guide is located symmetrically between the first and second magnetoresistance sense elements, as taught by Cheng, in order to provide the advantage of placing the flux guide symmetrically between the MR sensors to increase signal sensitivity and eliminates the possibility of magnetic or electrical shortening (Cheng; column 3, lines 37-39).

Allowable Subject Matter
Claims 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 38, the specific limitations of  “… wherein, when a magnetic field is sensed by the plurality of magnetoresistance sense elements, a sense current flows through the first ferromagnetic layer, an insulating barrier layer, and the second ferromagnetic layer of a magnetoresistance sense element, and wherein a direction of the sense current flow is perpendicular to each the current line of the plurality of current lines that is adjacent to the corresponding magnetoresistance sense element of the plurality of magnetoresistance sense elements.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 39-40 are allowed for depending from allowable claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Anthony et al teaches a common ferromagnetic layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858